Justice BENDER,
dissenting:
There is no dispute in this case that SB 01-168 was in effect when Scott Alan Frazier pled guilty to violating section 18-3-106(l)(b)(I) (“DUI -vehicular homicide”). Neither is there any dispute that SB 01-168 prescribes a penalty of “imprisonment in the county jail for not less than ninety days nor more than one year” for a defendant convicted of DUI vehicular homicide.
This penalty provision conflicts irreconcilably with-Title 18’s prescribed sentence for DUI vehicular homicide, between four and twelve years. See § 18-1.3^401(l)(a)(V)(A), 6 C-R-S. (2003). When two statutes conflict directly and irreconcilably, the General Assembly requires us to apply the statute enacted latest in time.
In this case, the “latest in time” rule requires us to apply SB 01-168 because it was the most recently enacted statute at the time the crime was committed. The majority, however, uses principles of statutory construction, which, in my view, are not applicable to the circumstances of this case, to con-*813elude that the General Assembly did not intend to modify the presumptive sentence for DUI vehicular homicide when it enacted SB 01-168. While it may be true that the General Assembly did not intend to modify the sentence for DUI vehicular homicide when it enacted SB 01-168, the language of the statute leaves no room to doubt that this is precisely what the statute did.
To my mind, the majority overlooks the applicability of the “latest in time” rule and engages instead in an analysis that does not resolve the issue presented in this case. Accordingly, I respectfully dissent.
Discussion
SB 01-168 was enacted on June 1, 2001, a little more than one month before the accident that led to the defendant’s guilty plea in this case. The bill mandated that any offender convicted of violating section 18-3-106(l)(b)(I), which defines the crime of DUI vehicular homicide, “shall be punished by imprisonment in the county jail for not less than ninety days nor more than one year.”
Before SB 01-168 was enacted, the sentencing statute prescribed a presumptive sentence range for a class three felony, such as DUI vehicular homicide, of between four and twelve years. § 18-1.3-401(l)(a)(V)(A), 6 C.R.S. (2003). Indeed, the sentencing scheme for conviction of a class three felony remained the same after SB 01-168 was enacted, which created a direct conflict between SB 01-168 and § 18-1.3-401(l)(a)(V)(A).
The majority concludes that because SB 01-168 contains references to the felony of DUI vehicular homicide, the bill creates “an ambiguity both when viewed within the statute as a whole and when viewed with reference to the provisions for felony offenses contained within Title 18 of the Colorado Revised Statutes.” Maj. op. at 808. I agree that the reference in SB 01-168 to DUI vehicular homicide creates some confusion about the appropriate sentence for commission of that offense, but I do not agree that the confusion stems from any “ambiguity” in the language of SB 01-168. There is nothing ambiguous about the directive of SB 01-168, which states that DUI vehicular homicide is to be punished as a misdemeanor offense.1 The confusion caused by this provision stems solely from the fact that the sentence prescribed in SB 01-168 conflicts directly with that prescribed for the same crime in Title 18.
A court should attempt to reconcile statutes whenever possible to give effect to both, but when two statues conflict directly and irreconcilably, the General Assembly requires us to apply the statute that was enacted later in time. § 2-4-206, 1 C.R.S. (2003) (“If statutes enacted at the same or different sessions of the general assembly are irreconcilable, the statute prevails which is latest in its effective date.”); see also People v. Heitzman, 852 P.2d 443, 446 (Colo.1993); In re M.S. v. People, 812 P.2d 632, 637 (Colo.1991). In this case, SB 01-168 prescribes in clear and unambiguous language that the punishment for violation of section 18-3-205(l)(b)(I) is “imprisonment in the county jail for not less than ninety days nor more than one year.” Because the plain language of this provision is so readily understandable, there is no need to resort to interpretive rules of statutory construction. Concerned Parents of Pueblo v. Gilmore, 47 P.3d 311, 313 (Colo.2002). Instead, because this statute conflicts directly and irreconcilably with section 18-1.3-401(l)(a)(V)(A), which prescribes a different sentence for the same conduct, we must obey the directive of the General Assembly and apply the “latest in time” rule.
Adherence to the “latest in time” rule is also mandated in this case by constitutional notice requirements. To comport with due process, a statute must adequately inform a person of ordinary intelligence of the conduct it prohibits. See People v. Holmes, 959 P.2d 406, 414 (Colo.1998); see also § 18-1-102(a), 6 C.R.S. (2003) (requiring a court to construe a penal statute in a manner that gives “fair warning to all persons concerning the nature of the conduct prohibited and the penalties *814authorized upon conviction.”)- If a statute meets this requirement, every person is deemed to have constructive notice of the law and what it requires. See Holmes, 959 P.2d at 414; People v. Rester, 36 P.3d 98, 101 (Colo.App.2001).
In this case, the defendant had constructive notice of the conflicting penalty provisions in SB 01-168 and § 18-1.3-401(l)(a)(V)(A), and of section 2-4-206, which requires this court to resolve the conflict by applying the statute enacted latest in time. To apply any statute other than SB 01-168 to this case, then, violates both the statutory requirement that we apply the statute enacted latest in time and the notice requirement of the Due Process Clause.
In addition to the mandates of the General Assembly and the requirements of due process, other principles of criminal jurisprudence require -us to rely on the “latest in time” rule. Criminal statutes are strictly construed in favor of an accused because of the liberty interest at stake in any criminal proceeding. See; e.g., People v. Thoro Products Co., Inc., 70 P.3d 1188, 1198 (Colo.2003); Bailey v. People, 200 Colo. 549, 617 P.2d 549, 551 (1980). When a statute fails to give adequate notice of the conduct it prohibits or the punishment it prescribes, or when the language of a statute is ambiguous, this Court has consistently resolved such defects in favor of an accused. For example, we have held that the Ex Post Facto Clause of the Colorado Constitution prohibits a court from imposing a greater sentence than that authorized by statute. See People v. Woodward, 11 P.3d 1090, 1092 (Colo.2000) (“[A]ny statute which ... makes more burdensome the punishment for a crime ... after its commission, ... is prohibited as ex post fac-to.’’) (quoting People v. Dist. Court (Thomas), 834 P.2d 181, 195 (Colo.1992)). And we have applied the “rule of lenity” to resolve any ambiguity in the language of a statute in favor of an accused. See Thoro Products, 70 P.3d at 1198.
The rationale of these fundamental principles as well as the requirements of our statutes and due process is. that the risks of any deficiency in a criminal statute are to be borne by its author, the state, rather than an accused. The majority fails to adhere to this rationale by overlooking the “latest in time” rule-in this case. This failure is especially noticeable here, where the language of SB 01-168 is so readily understandable. Rules of statutory construction are meant to resolve ambiguity, not to create them.
In this case, SB 01-168 conflicted directly and irreconcilably with section 18-1.3-401(l)(a)(V)(A) at the time the underlying crime was committed. When faced with such a conflict, our precedent and our statutes require us to apply the statute enacted latest in time.
I am authorized to state that Justice MARTINEZ joins in this dissent.

. The sentence provision in SB 01-168 provides in relevant part:
(II) An offender shall be punished by imprisonment in the county jail for not less than ninety days nor more than one year ... upon conviction of a violation of any of'the following:
(B) Section 18-3-106(l)(b)(I), C.R.S.